Title: To John Adams from Elizur Goodrich, 16 February 1801
From: Goodrich, Elizur
To: Adams, John



Sir
Washington Feby. 16. 1801.

The Office of Collector of the Port of New Haven in the State of Connecticut having become vacant by the Death of David Austin Esquire, I take the Liberty to solicit of your Excellency an appointment to succeed him in the office. A friend has in my absence, transmitted from New Haven the accompanying Certificate, signed by respectable Men. Perhaps it will not be deemed improper to observe, that from a family connexion with the former Collector, during an illness of long continuance, I have had some practical acquaintance with the duties of the office—On a subject in itself delicate, and presuming there will be Competitors for the appointment, I chearfully submit my request to investigation, and should a complyance with it be considered compatible with public, shall endeavour by a faithful discharge of the duties of the office to evince that the confidence was not misplaced. In every event, I shall ever continue to retain the highest esteem & respect for your Excellencys personal Character
I have the honour to be / your Excellencys / obedient & humle Servant
Elizur Goodrich